Citation Nr: 9931438	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  97-04 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for a neurological 
disorder, to include multiple sclerosis.

3.  Entitlement to a compensable disability evaluation under 
the provisions of 38 C.F.R. § 3.324 (1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
October 1956 and from June 1958 to June 1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating action by the 
Department of Veterans Affairs (VA), Boston, Massachusetts, 
Regional Office (RO), which found that the veteran had not 
submitted new and material evidence such as to warrant 
reopening of his claim for service connection for residuals 
of a low back injury.  This determination also denied the 
veteran entitlement to service connection for a neurological 
disorder to include multiple sclerosis and a compensable 
disability evaluation for his service-connected disabilities 
under the provisions of 38 C.F.R. § 3.324.  


FINDINGS OF FACT

1.  A July 1978 rating decision by the RO considered the 
veteran's claim for service connection for residuals of a 
back injury and denied it on the merits; the veteran was 
notified of that decision and did not file a notice of 
disagreement therewith.

2.  Additional evidence received subsequent to the July 1978 
rating decision is cumulative of evidence already of record 
or not of such significance that it must be considered in 
connection with all the evidence to fairly decide the merits 
of the case.

3.  The veteran has not submitted competent (medical) 
evidence to show a plausible claim for service connection for 
a neurological disorder, to include multiple sclerosis.  

4.  The veteran's service-connected disabilities do not 
clearly interfere with normal employability.


CONCLUSIONS OF LAW

1.  Evidence received since the July 1978 rating decision, 
which denied the veteran's claim for service connection for 
residuals of a back injury, is not new and material and the 
claim is not reopened; the July 1978 rating decision is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 3.160(d), 20.302 (1999).

2.  The veteran's claim for service connection for a 
neurological disorder, to include multiple sclerosis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The criteria for a 10 percent evaluation for multiple 
noncompensable service-connected disabilities are not met.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.324 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a Previously Denied 
Claim 
of Service Connection for a Back Disorder

In a decision dated in July 1978 entitlement to service 
connection for residuals of a back injury was denied.  That 
decision essentially found that the evidence then of record 
failed to show an inservice injury to the back resulting in a 
back disability.  The veteran did not appeal this 
determination.  

Under the appropriate laws and regulations, the prior 
determination denying entitlement to service connection for 
residuals of a back injury may not be reopened absent the 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).  In considering whether a claim may be reopened, 
a three-step analysis must be performed.  First, it must be 
determined whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a).  Second, after 
the claim has been reopened, it must be determined whether, 
based upon all the evidence of record, the claim, as 
reopened, is well grounded.  Third, if the claim is well 
grounded, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203, 206 (1999) (en banc).

New and material evidence means evidence not previously 
submitted to agency decision-makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

The first step in the three-step analysis involves two 
questions:  (1) Is the newly presented evidence "new," that 
is, not previously submitted to agency decision-makers and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

The Board will first review the evidence that was before the 
agency of original jurisdiction in July 1978 for purposes of 
clarity.  This evidence included the veteran's service 
medical records to include records that were compiled during 
his first period of service in the United States Navy.  These 
records in their entirety are negative for any complaints or 
findings of a back disorder or back injury.  An X-ray of the 
lumbar spine in February 1964 was, however, interpreted to 
reveal six lumbar vertebrae without evidence of disease.  On 
his medical examination for service retirement in January 
1974, a clinical evaluation of the veteran's spine found no 
abnormality.  The veteran furthermore denied any past or 
present history of recurrent back pain on a report of medical 
history contemporaneous with his January 1974 retirement 
examination.  The evidence before the agency of original 
jurisdiction in July 1978 also included a report of a 
September 1974 VA comprehensive examination.  On this 
examination, the veteran complained that his back bothered 
him.  Clinical and radiological examination, however, were 
essentially negative except for the incidental finding on 
X-ray of a limbus vertebra at the anterosuperior aspect of L-
4.

On the basis of the evidence described above, the RO in July 
1978 concluded that the veteran had not established that he 
had residuals of a claimed inservice back injury.

A review of the file since the RO's July 1978 rating decision 
reveals that the bulk of the evidence submitted by the 
veteran in connection with his current claim consists of VA 
and Department of Defense clinical records showing ongoing 
evaluation and treatment provided to him between February 
1975 and July 1995 for multiple disabilities to include a 
direct inguinal hernia defect in February 1975 and complaints 
of balance disturbance beginning in 1986.  A right inguinal 
hernia scar was diagnosed on a VA examination in November 
1978 as well as corneal scar and vision problems.  The 
veteran's scars were noted to be well healed.  While 
undergoing a work-up by service department physicians for 
ataxia and difficulty walking in June 1986, the veteran 
complained of back pain and was noted on X-ray to have an old 
avulsion of the anterosuperior border of L-4 without evidence 
of destructive lesions or inadequate intervertebral spaces.  
It was noted that the injury to the veteran's spine was 
"irrelevant to his present symptoms other than as the cause 
of back pain."  The veteran was diagnosed as having possible 
multiple sclerosis in January 1987 as well as cerebellar 
atrophy secondary to chronic alcohol abuse.  On a VA 
orthopedic consultation in June 1992 the veteran complained 
of low back pain for approximately 30 years which he 
indicated was due to his service in the Navy.  An X-ray of 
the spine on this occasion demonstrated an L5-1 apophyseal 
joint together with developmental abnormality at the margin 
of the L-4 vertebral body.  The veteran's examiner reported 
that this could represent an old injury at L-4 or a 
maldeveloped joint.  A bone scan to clarify this was planned.  
An August 1992 progress note records that a bone scan of the 
veteran's spine had revealed a small calcified mass at the 
border of L-4 anteriorly compatible with limbus vertebral.  
The VA examiner added that although he believed radiology had 
indicated that the limbus vertebral was possibly an old 
fracture, he doubted this.  The veteran was assessed as 
having chronic lumbar strain and probable degenerative disc 
disease at L-5.

At a personal hearing on appeal in March 1997, the veteran 
described an accident on active duty, which he believed 
caused his claimed current back disability.  The veteran said 
that he slipped on a highly waxed floor during his service in 
the United States Navy.  He reported that he was treated for 
this injury to his back in the early 1950's and received 20 
shots of Novocain to relieve his pain.  He testified that he 
was bothered with back pain ever since this injury but was 
not treated for his complaints during his lengthy service in 
the Army.  He also stated that he is not currently prescribed 
medication for his back or receiving VA treatment.  

Also submitted with the veteran's current claim were 
statements from his brother and cousin to the effect that the 
veteran had noticeable problems with his back and/or back 
complaints since his early service in the Navy.  

Evidence received with the veteran's attempt to reopen his 
claim for service connection for residuals of a back injury 
also includes toxicological profiles prepared by the U.S. 
Department of Health and Human Services characterizing the 
toxicological and adverse health effects of carbon 
tetrachloride as well as DDT, DDE and DDD.  

The Board finds that the medical evidence added to the file 
since the July 1978 rating decision summarized above is not 
new and material.  Much of this evidence is cumulative of 
that already in the record in July 1978.  It differs only to 
the extent that it provides a more extensive diagnostic 
interpretation of the vertebral anomaly noted on VA X-ray of 
the lumbar spine in September 1974 and previously considered 
by the RO in its earlier July 1978 determination.  These 
records do not contain a medical showing or opinion that any 
residual of a back injury involving acquired pathology versus 
a developmental defect had its onset in service or is related 
to an event therein.  Consequently, the recently received 
clinical evidence, when viewed in the context of all the 
evidence, is not so significant that it must be considered to 
fairly decide the merits of the veteran's claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that additional evidence which consists of records and 
treatment many years after service that do not indicate in 
any way that the conditions are service connected is not new 
and material.  Cox v. Brown, 5 Vet. App. 95, 98 (1993).  

The veteran's testimony in March 1997, is not new evidence 
since assertions that the veteran had residuals of a back 
injury as a result of his naval service had previously been 
considered.  The fact that sworn testimony has been presented 
does not provide a basis for reopening the claim.  The 
recounting is not new.  Godwin v. Derwinski, 1 Vet. App. 419, 
424 (1994).  See also Reid v. Derwinski, 2 Vet. App. 312 
(1992).  (To the extent hearing testimony restates 
contentions already on file, it does not constitute new and 
material evidence.)

The statements by the veteran's relatives recalling 
observations and statements by the veteran of back complaints 
since service would not provide competent nexus evidence that 
any current back disability stems from an alleged injury in 
service as lay statements to this effect are without 
probative value and thus are not material evidence.  See 
Moray v. Brown, 5 Vet. App. 211 (1993).  In Routen v. Brown, 
10 Vet. App. 183, 186 (1997), the Court noted "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

Toxicological profiles showing the health effects associated 
with various chemicals are clearly not material for 
establishing that a currently demonstrated acquired back 
disorder stems from a remote injury in service.  

Thus, in the absence of competent medical evidence of record 
demonstrating the veteran's back disability is a result of 
his military service, the Board finds that his attempt to 
reopen his claim for entitlement to service connection for 
residuals of a back injury is unsuccessful.  In sum, the 
evidence presented is not so significant that it must be 
considered in order to fully decide the merits of the claim.   

II.  Service Connection for a Neurological Disorder,
to include Multiple Sclerosis

A review of the veteran's service medical records revealed no 
complaints and/or findings suggestive of a neurological 
disability.  On the veteran's January 1974 medical 
examination for service retirement, a clinical evaluation of 
his neurologic system found no abnormality.  VA examination 
in September 1974 was similarly negative.  

A 1 1/2-month history of complaints of balance disturbance 
with extensive walking or strenuous exercise was noted on a 
service department outpatient treatment record dated in 
January 1986.  Physical examination at that time found the 
veteran unable to do tandem walk or stand on one foot.  
Following a neurological consultation later that month, it 
was suspected that the veteran might have cerebellar 
degeneration.  The veteran was subsequently hospitalized in 
February 1986 for complaints of unsteadiness on his feet.  
Following extensive evaluation he was discharged with a 
diagnosis of cerebellar atrophy of unknown origin, perhaps 
secondary to remote history of ethanol abuse.  

On VA hospitalization in January 1987, the veteran reported 
an approximate 20-year history of "unsteady gait," which had 
progressively worsened most notably over the two years prior 
to his admission.  The veteran was admitted for further 
evaluation to rule out multiple sclerosis.  At hospital 
discharge, possible multiple sclerosis and cerebellar 
atrophy, probably secondary to chronic alcohol abuse, were 
the pertinent diagnoses.  VA outpatient treatment records 
dated in May 1993, noted that the veteran had an undiagnosed 
neurological disorder of long standing with an ataxia gait.  
An August 1993 progress note records an opinion by an 
examining VA physician that he continues to believe, based on 
all available evidence, that the veteran has multiple 
sclerosis.  He, however, observed that as a result of the 
absence of essentially confirmatory data, he was not sure of 
this diagnosis.  The same physician in February 1994 
diagnostically assessed the veteran as having multiple 
sclerosis and opined that the veteran does not have an 
independent cerebellar (idiopathic) "degeneration."

At his personal hearing on appeal in March 1997, the veteran 
attributed his multiple sclerosis to two chemicals he said he 
was exposed to in service, carbon tetrachloride and DDT.  The 
veteran stated that he used these chemicals to clean Army 
mines as well as teletype machines.  The veteran said he was 
diagnosed with multiple sclerosis in approximately 1984 and 
had found out that carbon tetrachloride could affect his 
nervous system.  He also said that he was informed by VA 
physicians when he was initially hospitalized by VA in the 
mid-1980's that he had this disorder for about 20 or 25 
years.

The veteran has submitted into evidence toxicological 
profiles for carbon tetrachloride and DDT prepared by the 
United States Department of Health and Human Services.  These 
profiles discuss the effects of these chemicals on the 
nervous system and note that high levels of carbon 
tetrachloride may lead to degeneration of some peripheral 
neural cells.  Inhalation exposure and/or ingestion of carbon 
tetrachloride can also apparently result in marked and rapid 
depression of the central nervous system.  Moreover, the 
nervous system appears to be one of the primary target 
systems for DDT toxicity in humans after acute high doses.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where the veteran served ninety (90) days or more 
and multiple sclerosis becomes manifest to a degree of 
10 percent within seven years from date of termination of 
active service, it shall be presumed to have been incurred in 
active service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).

The medical evidence clearly shows that the veteran has 
multiple sclerosis and that this disorder was first diagnosed 
around 1986 and/or 1987.  The difficulty in this case is that 
the diagnosis of multiple sclerosis was not made until after 
the expiration of the seven-year period after separation from 
service during which multiple sclerosis would be 
presumptively service connected.  Further, while the veteran 
was noted to have symptoms of cerebellar atrophy in January 
1986, which was later indicated by a VA physician in August 
1993 to be related to multiple sclerosis, the available 
medical records fail to objectively document the presence of 
this condition, or symptoms related thereto, contemporaneous 
with the veteran's service or within the presumptive period.

Nevertheless, the veteran argues and has so testified that he 
suffered from symptoms of multiple sclerosis such as gait 
disturbance in service or immediately subsequent thereto.  He 
further contends that his multiple sclerosis stems from 
exposure to chemicals in service, specifically carbon 
tetrachloride and DDT.  His claim however presents the 
threshold question of whether he has met his initial burden 
of submitting evidence to show that it is well grounded, 
meaning plausible.  If he has not presented evidence that his 
claim is well grounded, there is no further duty on the part 
of VA to assist him with his claim and the claim must be 
denied.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136 (1994).  For the veteran's claim for service 
connection for a neurological disorder to include multiple 
sclerosis to be well grounded, it must be supported by 
competent evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis) of incurrence or aggravation 
of a disease or injury in service (medical evidence or, in 
some circumstances, lay evidence), and competent evidence 
showing causality between service and a current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 48 (1995); 
Grivois, supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).

As noted above, there are no clinical records documenting 
symptoms of a neurological disorder and/or multiple sclerosis 
in service, or at any time within the seven-year presumptive 
period following service.  Service connection for a 
neurological disorder to include multiple sclerosis requires 
competent medical evidence showing a nexus between service 
and/or events therein and current disability.  Caluza, supra.  
In the present case, no such evidence of causality has been 
submitted.  Although the veteran contends that exposure to 
chemicals in service was responsible for his multiple 
sclerosis, as a layman, he is not competent to render an 
opinion regarding diagnosis or etiology of a disability and, 
thus, his statements including his testimony in this regard 
did not serve to make his claim well grounded.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's statements 
are only competent to the extent that he has articulated 
information concerning what he has experienced, but neither 
these statements or the statements of his relatives are 
competent with respect to diagnosis or medical causation.  
See Savage v. Brown, 10 Vet. App. 488 (1995); King v. Brown, 
5 Vet. App. 19, 21 (1993).  

We acknowledge that the veteran presented testimony that he 
was told by a physician in 1984 that he had early symptoms of 
incipient multiple sclerosis dating back to service.  
However, there is no documentation of this exchange and this 
representation of what a doctor stated 13 years earlier is 
insufficient to establish that the onset of the veteran's 
current disabilities were contemporaneous with his military 
service or related thereto.  Vague statements recalled from 
distant memory are of little probative value and cannot 
overcome the substantive evidence of record.  Further, the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1997); Marciniak v. 
Brown, 10 Vet. App. 198 (1997).

Other than his testimony, the veteran has not presented 
evidence of significant chemical exposure in service, and the 
toxicological profiles which the veteran has submitted do not 
pertain specifically to him.  Thus, these profiles cannot 
serve as a medical nexus to make his claim well grounded.  
The Court has held that medical texts, which are general in 
nature, cannot support a claim.  See Sack v. West, 11 
Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996).  

Absent competent medical evidence supporting a linkage 
between the veteran's currently demonstrated neurological 
disorders to include multiple sclerosis and his service 
and/or events therein, the veteran's claim for service 
connection for a neurological disorder to include multiple 
sclerosis must be denied as not well grounded.

III.  Entitlement to a 10 Percent Evaluation Pursuant to 
38 C.F.R. § 3.324

The provisions of 38 U.S.C.A. § 5107(a) have been met, in 
that the veteran's claim of entitlement to a 10 percent 
evaluation for multiple, noncompensable, service-connected 
disabilities is well grounded and adequately developed.  

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
VA's Schedule for Rating Disabilities, a 10 percent rating is 
authorized, but not in combination with any other rating.  
38 C.F.R. § 3.324.  

In this case, the veteran claims that his four service-
connected disabilities, corneal scar of the left eye, 
postoperative right inguinal herniorrhaphy, postoperative 
appendectomy and residuals of a left upper lid laceration 
hinder his employability and, therefore, justify an award of 
a 10 percent disability evaluation under the provisions of 
38 C.F.R. § 3.324.  However, the medical evidence of record 
demonstrates that the scarring related to the veteran's eye 
and hernia repair are well healed and there has been no 
evidence of reoccurrence of any hernia or that any of the 
service-connected disabilities are other than asymptomatic.  
Testimony elicited from the veteran at his March 1997 
personal hearing failed to show otherwise.  His testimony 
also failed to show that his service-connected disabilities 
caused interference with employment or in any way adversely 
affected him.  While the veteran stated he did not have a 
job, he attributed his lack of employment to other factors, 
primarily his nonservice-connected disabilities.  As the 
veteran has not shown how his service-connected disabilities 
interfere with his employability, the Board concludes that a 
10 percent evaluation is not warranted under the provisions 
of 38 C.F.R. § 3.324.


ORDER

New and material evidence not having been received to reopen 
a claim for service connection for residuals of a low back 
injury, the appeal is denied.

Entitlement to service connection for a neurological 
disorder, to include multiple sclerosis is denied.  

Entitlement to a compensable disability evaluation under the 
provisions of 38 C.F.R. § 3.324 is denied.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals




 

